                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20-cv-00205-MR

CHRISTOPHER LEE MICHELSON,       )
                                 )
               Plaintiff,        )
                                 )
vs.                              )
                                 )                       ORDER
GILL P. BECK, et al,             )
                                 )
               Defendants.       )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint under 28 U.S.C. §§ 1915A and 1915(e) [Doc. 1], Plaintiff’s motion

for appointment of counsel [Doc. 6], Plaintiff’s “Motion to Transfer Case to

Another District” [Doc. 7], and Plaintiff’s “Motion to Instruct the Jail to Provide

the Plaintiff with Copy Services for his Civil Litigation to All His Law Suits”

[Doc. 9]. Plaintiff is proceeding in forma pauperis. [Docs. 2, 11].

I.    BACKGROUND

      Pro se Plaintiff Christopher Lee Michelson (“Plaintiff”) is a pre-trial

detainee at the Buncombe County Detention Facility (“Detention Facility”) in

Buncombe County, North Carolina.            To understand the allegations of

Plaintiff’s instant Complaint, the Court first reviews a previous action filed by

Plaintiff with this Court. On February 16, 2017, Plaintiff filed a Complaint



        Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 1 of 11
pursuant to 42 U.S.C. § 1983, naming as Defendants Van Duncan, identified

as the Buncombe County Sheriff; Stephen Coon, identified as a Detective

with the Asheville Police Department (APD); Mark S. Gage, identified an ATF

Special Agent; Ron Moore, identified as the Buncombe County District

Attorney; and Roger Theodore Smith, identified as an attorney. [Civil Case

No. 1:17-cv-00050-MR, Doc. 1 at 3-4].

      On its frivolity review pursuant to 28 U.S.C. § 1915A, the Court

dismissed Plaintiff’s Complaint without prejudice for failure to state a claim.

[Id., Doc. 3]. Plaintiff moved to reconsider that Order and appealed it to the

Fourth Circuit Court of Appeals. [Id., Docs. 6, 8]. The Court denied Plaintiff’s

motion to reconsider, but the Court allowed Plaintiff to file “his motion for

leave to amend along with a proposed amended complaint.” [Id., Doc. 12].

The Court specifically advised Plaintiff as follows:

            [I]n order to amend his complaint, Plaintiff may not
            simply add allegations to his already existing
            complaint as he attempts to do here. Rather, he
            must submit a proposed amended complaint that
            contains all claims he intends to bring in this action
            against all Defendants he intends to sue. That is, a
            plaintiff may not amend his complaint in piecemeal
            fashion. Once Plaintiff amends his complaint, the
            original complaint will be superseded, meaning that
            if an amended complaint omits claims raised in the
            original complaint, the plaintiff has waived those
            omitted claims. Young v. City of Mt. Ranier, 238 F.3d
            567 (4th Cir. 2001).


                                       2

       Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 2 of 11
[Id. at 2].

       Ten days later, on July 31, 2017, Plaintiff filed a “MOTION FOR

LEAVE[;] PROPOSED AMENDED COMPLAINT.” [Id., Doc. 15]. In his

proposed Amended Complaint, Plaintiff again named Mark Gage and

Stephen Coon as Defendants and added Mike Lamb, identified as a sergeant

with the APD, as a Defendant. [Id. at 3]. Defendants Coon and Lamb were

represented by Asheville City Attorney, John Maddux, and Defendant Gage

was represented by Assistant U.S. Attorney Gill Beck.

       The Court granted Plaintiff’s motion to amend his complaint and

conducted its frivolity review of Plaintiff’s Amended Complaint. [Id., Docs.

19, 20]. Plaintiff alleged that, on July 31, 2015, while Plaintiff was acting as

a Confidential Informant for Defendants, he rode with them to identify several

homes in which “extremely dangerous” crime suspect Cory Mapp resided in

Asheville, North Carolina. [Id., Doc. 15 at 3].       Plaintiff further alleged that

several hours later, he placed recorded phone calls to Mapp at the

Defendants’ behest, through which Defendants obtained “some crucial

evidence” that was sufficient to place Mapp in jail. [Id.]. Plaintiff alleged that

on September 11, 2015, he met with Defendants Gage and Coon to explain

that Plaintiff had heard from another inmate that Mapp’s cousin, who works

at the Detention Facility, “is saying [Plaintiff] is a snitch.” [Id. at 4]. Plaintiff


                                         3

         Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 3 of 11
alleged that, on March 20, 2016, he was “brutally assaulted” and that

Defendants’ failure to protect Plaintiff from this unnecessary risk of harm

violated Plaintiff’s rights under the Eighth Amendment. [Id.]. On February

27, 2018, the Court allowed Plaintiff’s Eighth Amendment claim against

these three Defendants to proceed.1 [Id., Doc. 20].

      Eventually, Plaintiff’s claims against Defendant Gage were dismissed

[Id., Doc. 106] and Plaintiff voluntarily dismissed his claims against

Defendant Lamb [Id., Docs. 154, 167]. The matter was set to proceed to trial

and Attorney David Burgess filed a notice of appearance on Plaintiff’s behalf.

[Id., Doc. 174].     On March 9, 2020, however, Plaintiff’s claims against

Defendant Coon, the last remaining Defendant, were dismissed for lack of

subject matter jurisdiction. [Id., Doc. 197].

      On July 30, 2020, Plaintiff filed the instant Complaint pursuant to 42

U.S.C. § 1983, naming Gill Beck, David Burgess, and John Maddux, the

attorneys representing the parties in Plaintiff’s dismissed § 1983 action, as

Defendants. [Doc. 1 at 2-3]. Plaintiff purports to state claims under 42

U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971), based on an alleged violation of his



1
 The day before, the Fourth Circuit dismissed Plaintiff’s appeal for lack of jurisdiction
because the Order from which he appealed was not a final order. [Doc. 18].
                                           4

        Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 4 of 11
Fourteenth Amendment due process rights. [Id. at 3]. Plaintiff alleges that

Defendant Beck “was acting under color of federal law when he represented

a federal ATF agent as a defendant in [Plaintiff’s] law suit under false

pretences [sic] that was based on an unexisting [sic] – amended complaint

in case 1:17-cv-50-FDW.2” [Id. at 4]. Plaintiff further alleges as follows:

             U.S. Asst. Attorney Gill P. Beck had falsified legal
             documents to support U.S. District Court Judge
             Frank D. Whitney’s falsified 02/27/2018 Orders.
             document 19 motion for leave to file an amended
             complaint and doc #20 passing initial review on an
             unexisting amended complaint alleging plaintiff filed
             these illegal documents. In particular Mr. Beck had
             filed defendant Mark S. Gage’s motion to dismiss,
             document 45 filed 07/09/18. I did not find out about
             the district court’s identified deficiencies until
             03/03/18 when received the U.S. 4th Cir. Court of
             Appeals 02/26/18 decision w/ pur curiam Everything
             must go through the Appeals court during the appeal
             process. The court alleging 07/31/17 is false
             information/produce these unexisting motions!

[Id. at 4 (errors uncorrected)]. Plaintiff further alleges that “[t]hese falsified

legal documents had totally derailed [his] civil complaint, case 1:17-cv-50-

FDW … changing [his] factual claim of causation occurring on 9/11/15 to

protection 3/20/16.”     [Id. at 6].   Plaintiff does not make any allegations

particular too Defendants Maddux or Burgess.




This matter was previously assigned to then Chief United States District Judge Frank D.
2

Whitney.
                                          5

        Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 5 of 11
      For injuries, Plaintiff claims that “this falsifying legal documents has

caused a tremendous stress upon [his] psychological state of mind.” [Id.].

Plaintiff claims that “his inner organs were burnt up from Toxic Lithium,” his

toes are “completely numb,” and “[his] body is pretty much ruined.” [Id.].

Plaintiff does not state what relief he seeks but does request a jury trial. [Id.].

II.   STANDARD OF REVIEW
      Because Plaintiff is proceeding pro se, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that

it is “frivolous or malicious [or] fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial

review of a “complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental entity,” and

the court must identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or seeks monetary relief from

a defendant who is immune from such relief.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se


                                         6

        Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 6 of 11
complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). A Bivens

action, on the other hand, is a judicially created damages remedy designed

to vindicate violations of constitutional rights by federal actors. See Bivens,

403 U.S. at 395-97. A Bivens action is the federal counterpart of an action

under 42 U.S.C. § 1983.

       Plaintiff’s claims fail initial review for several reasons. First, Plaintiff

makes no allegations against Defendant Maddux or Burgess and has thus

failed to state a claim against them under Bivens, § 1983, or otherwise.

Thus, Plaintiff’s Complaint against them fails initial review and the claims

against them will be dismissed.




                                         7

          Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 7 of 11
      Second, Defendants Burgess was not a federal or state actor. An

attorney, whether retained, court-appointed, or a public defender, does not

act under color of state or federal law, which is a jurisdictional prerequisite

for any civil action brought under 42 U.S.C. § 1983, or under the Bivens

doctrine. See Polk Cnty. v. Dodson, 454 U.S. 312 (1981); see also Davidson

v. Ratliff, No. 4:11-1072-RBH-SVH, 2011 WL 3678679, at *2 (D.S.C. June 3,

2011) (private counsel was not acting under color of state law under 42

U.S.C. § 1983); but see Simmons v. Justice, 87 F.Supp.2d 524, 534

(W.D.N.C. Feb. 25, 2000) (holding that attorney who was allegedly employed

by the city could be capable of acting under color of state law for purposes

of a § 1983 claim). As such, in addition to Plaintiff not stating a claim against

Defendant Burgess, he is also not subject to suit under Bivens or § 1983 and

is also subject to dismissal on this ground too.

      Third, as to Defendant Beck, an Assistant U.S. Attorney, he is not a

state actor and, thus, not subject to liability under § 1983.

      Finally, Plaintiff’s allegations are frivolous and fail to state a claim upon

which relief may be granted against any Defendant in any event. Plaintiff’s

entire Complaint is premised on his wholly misguided belief that the

Amended Complaint in Civil Case No. 1:17-cv-50 was “unexisting” and that

the Court’s Order allowing it to proceed past initial review constituted “false


                                        8

       Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 8 of 11
pretences [sic]” changing the nature of Plaintiff’s claim, thereby “derail[ing]”

Plaintiff’s Complaint. The record in Case No. 1:17-cv-50 clearly undermines

Plaintiff’s fantastical allegations. In that case, ten (10) days after Plaintiff was

advised that he could file a motion to amend and a proposed amended

complaint, he did so. [Civil Case No. 1:17-cv-50, Docs. 12, 15]. The Court

granted Plaintiff’s motion to amend and conducted its frivolity review of

Plaintiff’s Amended Complaint, allowing Plaintiff’s claims to proceed as noted

above. [Id., Docs. 19, 20]. Ultimately, after nearly three years of litigation,

Plaintiff’s claims in that matter were dismissed. Although Plaintiff does not

explicitly allege that he did not file Docket No. 15, it seems his allegations

are based on that premise.         There is no doubt, however, that Plaintiff

handwrote and filed this document. It is written in the same handwriting as

all other documents Plaintiff has filed with the Court in the instant and other

proceedings. It is signed by the Plaintiff. It was transmitted in an envelope

addressed in Plaintiff’s handwriting and bearing Plaintiff’s return address of

record. [Id., Doc. 15-2]. And, moreover, it alleges many of the same facts

as Plaintiff’s original Complaint. As such, there is simply no reason to believe

anyone other than the Plaintiff filed this document. Furthermore, Plaintiff’s

belief that the Court’s initial review Order recharacterized Plaintiff’s claims is,

again, without support. Plaintiff failed to state any claim in his original


                                         9

        Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 9 of 11
Complaint, and it was dismissed without prejudice.           [See Docs. 1, 3].

Although each Defendant named in Plaintiff’s Amended Complaint was, in

fact, eventually dismissed for different reasons, the record clearly shows no

impropriety.

      The Court, therefore, concludes that Plaintiff’s Complaint is frivolous

and fails to state a claim against any Defendant. The Court will dismiss

Plaintiff’s Complaint with prejudice because amendment would be futile.

      The Court will deny Plaintiff’s motion for counsel [Doc. 6], motion to

transfer [Doc. 7], and motion for copies [Doc. 9] as moot.

IV.   CONCLUSION

      For the reasons stated herein, the Court will dismiss this action with

prejudice because it is frivolous, and Plaintiff has failed to state a claim upon

which relief can be granted against any Defendant. The Court will also deny

Plaintiff’s other motions as moot.

                                     ORDER

      IT IS, THEREFORE, ORDERED that this action is dismissed with

prejudice on initial review under 28 U.S.C. §§ 1915A and 1915(e) for the

reasons stated in this Order.




                                       10

       Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 10 of 11
        IT IS FURTHER ORDERED that Plaintiff’s motion for counsel [Doc. 6],

motion to transfer [Doc. 7], and motion for copies [Doc. 9] are DENIED as

moot.

        IT IS SO ORDERED.          Signed: November 3, 2020




                                        11

         Case 1:20-cv-00205-MR Document 13 Filed 11/04/20 Page 11 of 11
